UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 0-27454 Buckeye Ventures,Inc. (Exact name of registrant as specified in its charter) Nevada 20-3161375 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 4455 Lamont Street, Suite3, San Diego, CA92109 (Address of principal executive offices) (858) 272-6600 (Issuer’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x On November 9, 2007 there were 107,177,750 shares of Registrant’s common stock, $.001 par value, issued and outstanding. Transitional Small Business Disclosure Format: Yes o No x INDEX TO FINANCIAL STATEMENTS Financial Page Number Sequential Page Number CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2007 (UNAUDITED) AND DECEMBER 31, 2006 F-2 3 CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) F-3 4 CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 (UNAUDITED) F-4 5 CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 AND 2006 (UNAUDITED) F-5 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 (UNAUDITED) F-6 - F-19 7 - 20 F-1 BUCKEYE VENTURES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2007 December31, 2006 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 1,512,373 $ 273,976 Accounts receivable, less allowance for doubtful accounts of $18,000 and $22,915, respectively 157,176 95,058 Other receivables 352,344 155,755 Inventories 646,974 554,837 Prepaid expenses 327,801 266,426 Total current assets 2,996,668 1,346,052 Property and equipment, net 681,520 415,044 Goodwill 6,408,085 6,010,885 Intangible assets, net 77,859 82,210 Other assets, primarily deposits 108,487 103,473 Total assets $ 10,272,619 $ 7,957,664 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 774,672 $ 711,295 Accrued expenses 703,834 593,081 Current portion of notes payable and long-term debt 1,355,405 637,500 Customer deposits and deferred revenue 525,757 192,901 Total current liabilities 3,359,668 2,134,777 Notes payable and long-term debt, net of current portion 3,954,766 4,093,292 Total liabilities 7,314,434 6,228,069 Commitments and contingencies — — STOCKHOLDERS’ EQUITY: Preferred stock, authorized 3,000,000 shares: $.01 par value, 975,086 and 975,086 shares issued and outstanding, respectively 9,751 9,751 $10.00 par value, 23,000 and 23,000 shares issued and outstanding, respectively 230,000 230,000 Common stock, authorized 150,000,000 shares, $.001 par value; 106,933,609 and 98,548,618 shares issued and outstanding, respectively 106,934 98,549 Additional paid-in capital 3,984,129 2,578,029 Accumulated deficit (1,372,629 ) (1,186,734 ) Total stockholders’ equity 2,958,185 1,729,595 Total liabilities and stockholders’ equity $ 10,272,619 $ 7,957,664 The accompanying notes are an integral part of these consolidated financial statements. F-2 BUCKEYE VENTURES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine months Ended September 30, 2007 2006 2007 2006 Revenues, net $ 3,404,267 $ 1,416,660 $ 10,455,843 $ 3,889,008 Cost of services 1,967,221 812,083 5,887,911 2,464,469 Gross profit 1,437,046 604,577 4,567,932 1,424,539 Selling, general and administrative expenses 1,708,234 916,988 4,513,237 2,074,753 Operating income (loss) (271,188 ) (312,411 ) 54,695 (650,214 ) Other income (expense) Interest income 350 2,452 1,340 3,574 Other income (22,799 ) — 87 — Interest expense (83,307 ) (9,225 ) (238,978 ) (46,598 ) Total other income (expense) (105,576 ) (6,773 ) (237,551 ) (43,024 ) Income (Loss) before income taxes (376,944 ) (319,184 ) (182,856 ) (693,238 ) Income tax expense — — 3,039 — Net Income (Loss) $ (376,944 ) $ (319,184 ) $ (185,895 ) $ (693,238 ) Income (Loss) per share: Basic and diluted $ (.00 ) $ (.00 ) $ (.00 ) $ (.01 ) Shares used in computing income (loss) per share: Basic 106,458,564 98,548,618 103,663,567 94,347,078 Diluted 106,717,832 98,807,886 103,922,835 94,548,731 The accompanying notes are an integral part of these consolidated financial statements. F-3 BUCKEYE VENTURES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY For The Nine months Ended September 30, 2007 (Unaudited) Additional PreferredStock CommonStock Paid-In Accumulated Shares Amount Shares Amount Capital Deficit Total Balance at December31, 2006 998,086 $ 239,751 98,548,618 $ 98,549 $ 2,578,029 $ (1,186,734 ) $ 1,729,595 Common stock issued in debt reduction — — 7,204,900 7,205 1,113,820 — 1,121,025 Common stock issued pursuant to Share exchange reverse acquisition of World Wide Motion Pictures Corporation — — 230,000 230 22,770 — 23,000 Common stock issued as compensation — — 950,091 950 113,060 — 114,010 Value of warrants relating to first closing of convertible debentures 156,450 156,450 Net income — (185,895 ) (185,895 ) Balance at September 30, 2007 998,086 $ 239,751 106,933,609 $ 106,934 $ 3,984,129 $ (1,372,629 ) $ 2,958,185 The accompanying notes are an integral part of these consolidated financial statements. F-4 BUCKEYE VENTURES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ (185,895 ) $ (693,238 ) Adjustments to reconcile net income (loss) to net cash provided by operatingactivities— Shares issued to lender and charged to interest expense — 12,000 Stock compensation expense — 7,754 Depreciation and amortization expense 126,489 38,911 Changes in operating assets and liabilities, net of effects of acquisitions—(Increase) decrease in— Receivables, net (57,603 ) (106,671 ) Inventories (92,137 ) (4,477 ) Prepaid expenses and other current assets (61,376 ) (71,863 ) Accounts payable 55,165 (112,324 ) Accrued expenses 124,706 151,693 Customer deposits and deferred revenue 327,260 188,444 Net cash provided by (used in) operating activities 236,609 (589,771 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment (684,523 ) (104,944 ) Cash acquired in connection with acquisition — 181,326 Proceeds from acquisition 74,605 — Other assets 166,826 (13,849 ) Net cash (used in) provided by investing activities (443,092 ) 62,533 CASH FLOWS FROM FINANCING ACTIVITIES: Repayments of notes payable and long-term debt (21,620 ) (140,527 ) Increase in notes payable 1,502,500 53,604 Proceeds from sales of common stock — 552,700 Net cash provided by (used in) financing activities 1,480,880 465,777 NET INCREASE IN CASH AND CASH EQUIVALENTS 1,274,397 (61,461 ) CASH AND CASH EQUIVALENTS, beginning of period 237,976 415,762 CASH AND CASH EQUIVALENTS, end of period $ 1,512,373 $ 354,301 Supplemental disclosures of cash flow information: Interest paid $ 30,317 $ 2,918 Income taxes paid 800 — Stock issued for debt reduction 881,025 — Stock issued for debt reduction 23,000 — Acquisition of Energy King, Inc. Barnett assets for notes payable $ 150,000 $ — The accompanying notes are an integral part of these consolidated financial statements. F-5 BUCKEYE VENTURES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 (Unaudited) 1 - BUSINESS AND ORGANIZATION Buckeye Ventures, Inc. ("BEYV") was incorporated in Michigan under the name World Wide Motion Pictures Corporation ("WWMO") on December 9, 1980. Pursuant to a Share Exchange Agreement dated October 14, 2005 (which closed February 22, 2006 effective March 1, 2006), BEYV (then known as WWMO) acquired Buckeye Ventures, Inc. ("BVI") in a "reverse acquisition" transaction (see note 4) and accordingly the name was changed from WWMO to BEYV in April 2006. BEYV and collectively with its subsidiaries, the “Company”, is a national provider of comprehensive heating, ventilation and air conditioning (“HVAC”) installation, maintenance, repair and replacement services within the mechanical services industry. The Company operates primarily in the residential HVAC markets. BVI was incorporated in Nevada on June 24, 2005 for the purpose of acquiring and operating businesses in the heating, ventilation and air conditioning ("HVAC") and plumbing service industries. On September 22, 2005 (effective July 31, 2005), BVI acquired its first HVAC subsidiary (see note 5). The Share Exchange Agreement provided for the transfer of the assets and operations of WWMO to a WWMO subsidiary, World Wide Entertainment, whose name was subsequently changed to World Wide Motion Pictures Corporation ("WWMPC"). WWMPC has historically been engaged in acquiring film rights and seeking to distribute these rights. 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of consolidation The accompanying consolidated financial statements include the accounts of Buckeye Ventures, Inc. and its wholly-owned subsidiaries. All significant inter-company accounts and transactions have been eliminated in consolidation. Cash and cash equivalents For purposes of the consolidated financial statements, the Company considers all liquid instruments purchased with original maturities of three months or less to be cash equivalents. Accounts receivable The Company provides an allowance for uncollectible trade receivable balances for all specific account balances that are considered uncollectible. The Company performs ongoing credit evaluations of its customers and generally does not require collateral. An appropriate allowance for doubtful accounts is included in accounts receivable. Concentrations of credit risk with respect to accounts receivable are limited due to the nature of the Company's receivables. Accounting for Allowance for Doubtful Accounts We are required to estimate the collectibility of accounts receivable and provide an allowance for doubtful accounts for receivable amounts we believe we will not ultimately collect. This requires us to make certain judgments and estimates involving, among others, the creditworthiness of the customer, our prior collection history with the customer, ongoing relationships with the customer, the aging of past due balances, our lien rights, if any, in the property where we performed the work, and the availability, if any, ofpayment bonds applicable to our contract. These estimates are re-evaluated and adjusted as additional information is received. Inventory Inventories consist of parts and supplies that the Company purchases and holds for use in the ordinary course of business and are stated at the lower of cost or market using the first-in, first-out method. F-6 BUCKEYE VENTURES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 (Unaudited) Property and Equipment Property and equipment are stated at cost, and depreciation is computed using the straight-line method over the estimated useful lives of the assets. Leasehold improvements are capitalized and amortized over the lesser of the expected life of the lease or the estimated useful life of the asset. Assets are depreciated over the following estimated useful lives: Computers and equipment 3 to7 years Furniture and fixtures 3 to7 years Vehicles 3 to5 years Leasehold Improvements 7 to 10 years Expenditures for repairs and maintenance are charged to expense when incurred. Expenditures for major renewals and betterments, which extend the useful lives of existing equipment, are capitalized and depreciated over the remaining useful life of the equipment. Upon retirement or disposition of property and equipment, the cost and related accumulated depreciation are removed from the accounts and any resulting gain or loss is recognized in “Loss (gain) on sale of assets” in the statement of operations. Goodwill Goodwill represents the excess of the aggregate purchase price paid by the Company in acquisitions over the fair value of the net tangible and intangible assets acquired. Long-Lived Assets Long-lived assets are comprised principally of goodwill, property and equipment, and deferred income tax assets. The Company periodically evaluates whether events and circumstances have occurred that indicate that the remaining balances of these assets may not be recoverable. The Company uses estimates of future income from operations and cash flows, as well as other economic and business factors, to assess the recoverability of these assets. If the sum of the expected undiscounted cash flows is less than the carrying value of the related asset or group of assets, a loss is recognized for the difference between the fair value and carrying value of the asset or group of assets. Such analyses necessarily involve significant judgment. Revenue recognition and deferred revenue The Company recognizes revenue when risk of loss and title to the product is transferred to the customer, which occurs at installation. Shipping and handling fees are included in sales. Payments received for uninstalled products are deferred until installation and are included in customer deposits and deferred revenues. Shipping and handling fees Shipping and handling costs billed to customers are included in sales and the related costs are included in cost of goods sold. Shipping and handling costs are charged to expense as incurred. Concentration of suppliers The Company has a wide array of vendors to purchase products from. Interruption in the Company's supply sources would not impact the Company's ability to meet customer demand or adversely affect future operating results. Warranty Costs The Company typically warrants labor for the first year after installation on new HVAC systems. The Company generally warrants labor for 30 days after servicing of existing HVAC systems. A reserve for warranty costs is estimated and recorded based upon the historical level of warranty claims and management’s estimate of future costs. F-7 BUCKEYE VENTURES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 (Unaudited) Earnings (loss) per share Basic earnings (loss) per common share (EPS) are based on the weighted average number of common shares outstanding during each period. Diluted earnings per common share are based on shares outstanding (computed as under basic EPS) and potentially dilutive common shares. As of September 30, 2007 and December 31, 2006, the Company had notes payable with convertible opportunities after specified periods of time into shares of common stock, They are potentially dilutive common shares but are not included in the computation of diluted loss per share because their inclusion would have been anti-dilutive. Comprehensive income (loss) The Company has no items of other comprehensive income (loss) for the nine months ended September 30, 2007 or the year ended December 31, 2006. Income Taxes The Company accounts for income taxes under the asset and liability method. Under this method, deferred tax assets and liabilities are recognized and measured using enacted tax rates at the balance sheet date. Deferred tax expense or benefit is the result of changes in deferred tax assets and liabilities. Valuation allowances are established when necessary to reduce net deferred taxes to amounts that are more likely than not to be realized. The Company files a consolidated return for federal income tax purposes. Income taxes are provided for under the liability method in accordance with SFAS No.109, “Accounting for Income Taxes,” which takes into account differences between financial statement treatment and tax treatment of certain transactions. Deferred tax assets represent the tax effect of activity that has been reflected in the financial statements but which will notbe deductible for tax purposes until future periods. Deferred tax liabilities represent the tax effect of activity that has been reflected in the financial statements but which will not be taxable until future periods. The Company regularly evaluates valuation allowances established for deferred tax assets for which future realization is uncertain. The Company performs this evaluation each quarter. Estimations of required valuation allowances include estimates of future taxable income. The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income during the periods in which the activity underlying these assets becomes deductible. The Company considers projected future taxable income and tax planning strategies in making this assessment. If actual future taxable income differs from the estimates, the Company may not realize deferred tax assets to the extent it has estimated. Advertising Advertising costs are charged to expense as incurred. Advertising costs are included in selling, general, and administrative expenses on the accompanying consolidated statements of operations and totaled $930,824 and $175,544 for the nine months ended September 30, 2007 and 2006, respectively. Fair value of financial instruments The carrying value of the Company's cash and cash equivalents, accounts receivable, accounts payable, accrued expenses, and notes payable approximate fair values due to the short-term maturity of the instruments. The carrying value of long-term obligationsapproximates the fair value based on the effective interest rates compared to current market rates. Recently issued accounting pronouncements In September 2006, the FASB finalized SFAS No. 157, "Fair Value Measurements" which will become effective in 2008. This Statement defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements; however, it does not require any new fair value measurements. The provisions of SFAS No. 157 will be applied prospectively to fair value measurements and disclosures in the company's Consolidated Financial Statements beginning in the first quarter of 2008. F-8 BUCKEYE VENTURES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 (Unaudited) Segment Disclosure Buckeye’s activities are within the residential market of the mechanical services industry, which is the prominent industry segment served by the Company. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires the use of estimates and assumptions by management in determining the reported amounts of assets and liabilities, revenues and expenses, and disclosures regarding contingent assets and liabilities. Actual results could differ from those estimates. The most significant estimates used in the Company’s financial statements affect revenue and cost recognition, the allowance for doubtful accounts, self-insurance accruals, deferred tax assets, warranty accruals, and the quantification of fair value for reporting units in connection with the Company’s goodwill and other long-lived asset impairment testing. Concentrations of Credit Risk The Company provides services in a broad range of geographic regions. The Company’s credit risk primarily consists of receivables from a variety of customers including general contractors, property owners and developers, and commercial and industrial companies. The Company regularly reviews its accounts receivable and estimates an allowance for uncollectible amounts. The Company has a diverse customer base, with no single customer accounting for more than1% of consolidated revenues for the nine months ended September 30, 2007. Interim Financial Statements The unaudited financial statements as of September 30, 2007 and for the nine months then ended have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with instructions to Form 10-QSB. The interim consolidated financial statements presented have been prepared by the Company without audit, and in the opinion of the management, reflect all adjustments of a normal recurring nature necessary for a fair presentation of statements of (a) the consolidated results of operations for the nine months ended September 30, 2007and 2006, (b) the consolidated financial position at September 30, 2007 and (c) the consolidated cash flows for the nine months ended September 30, 2007 and 2006. Interim results are not necessarily indicative of the results for a full year. The financial data and other information disclosed in these notes to the interim financial statements related to these periods are unaudited. The results for the nine month period ended September 30, 2007 are not necessarily indicative of the results to be expected for any subsequent quarter of the entire year ending December 31, 2007. The balance sheet at December 31, 2006 has been derived from the audited financial statements at that date. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to the Securities and Exchange Commission's rules and regulations. These unaudited financial statements should be read in conjunction with the audited financial statements and notes to financial statements included in the Buckeye Ventures, Inc. Form 10-KSB (filed April17, 2007). Reclassifications Certain reclassifications have been made in prior period financial statements to conform to current period presentation. 3 - INVENTORY Inventory consists of the following as of: September 30, 2007 December 31, 2006 Raw materials $ 3,093 $ 3,173 Work in progress — — Finished goods 643,881 551,664 $ 646,974 $ 554,837 F-9 BUCKEYE VENTURES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 (Unaudited) 4 - SHARE EXCHANGE REVERSE ACQUISITION On February 22, 2006, effective March 1, 2006, the Share Exchange Agreement between WWMO, BVI, and BVI's two stockholders closed. As a result of the exchange, BVI became a wholly owned subsidiary of WWMO and BVI's two stockholders increased their ownership of WWMO to 79,792,001 shares of common stock and 796,869 shares of preferred stock, representing 81% of WWMO's outstanding common stock and preferred stock after the exchange. Also, BVI's two stockholders were elected as directors and appointed as officers of WWMO. Accordingly, BVI has been considered the acquirer for accounting purposes and "reverse acquisition" accounting has been used in the accompanying consolidated financial statements. The identifiable net assets of WWMO at March 1, 2006 (effective date of the Share Exchange) consisted of: Cash and cash equivalents $ 98,382 Other receivable 1,500 Motion picture and television properties 100,000 Equipment 34,276 Total assets 234,158 Notes payable 23,954 Accounts payable 4,651 Total liabilities 28,605 Identifiable net assets $ 205,553 The $1,687,460 excess of the estimated fair value of the shares of WWMO common stock and preferred stock retained by stockholders other than BVI's two stockholders ($1,893,013) over the identifiable net assets of WWMO at March 1, 2006 ($205,553) has been reflected as goodwill. The operating results of WWMPC have been included in the accompanying consolidated financial statements from March 1, 2006 (effective date of the Share Exchange). Had the acquisition occurred January 1, 2006, pro forma net sales, net loss, and diluted loss per share for the years ended December 31, 2006 would be $7,719,884, $(1,024,384), and $(.01), respectively. The pro forma information is not necessarily indicative of the results that would have been reported had the acquisition actually occurred on January 1, 2006, nor is it intended to project results of operations for any future period. 5 -ACQUISITIONS HEATING & AIR CONDITIONING SERVICES, INC. On September 22, 2005, effective July 31, 2005, BVI acquired 100% of the outstanding stock of Heating & Air Conditioning Services, Inc. ("HACS") for $200,000 cash. HACS, a Delaware corporation incorporated on October 9, 2001, services and installs heating, cooling, and indoor air quality systems for primarily residential customers located in the Brockton, Massachusetts area. The identifiable net assets of HACS at July 31, 2005 (effective date of the acquisition) consisted of: Cash and cash equivalents $ 73,827 Accounts receivable, net 213,012 Inventory 480,272 Prepaid expenses and other current assets 30,452 Property and equipment, net 41,030 Accounts payable (324,046 ) Accrued expenses payable (108,539 ) Customer deposits and deferred revenue (50,446 ) Identifiable net assets $ 355,562 F-10 BUCKEYE VENTURES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 (Unaudited) The negative goodwill of $155,562 (excess of the $355,562 identifiable net assets of HACS over its $200,000 purchase price) was recorded in July 2005 as a $41,030 reduction in property and equipment, net and a $114,532 extraordinary gain. ENERGY KING, INC. On September 28, 2006, effective September 30, 2006, BVI acquired 100% of the outstanding stock of Energy King, Inc. ("EKI") for $3,900,000 in notes payable with no cash consideration. EKI, a California corporation incorporated on February 3, 1988 as I. T. E. S. Service Corp, and changed its name to Energy King in December 2005 services and installs heating, cooling, and indoor air quality systems for primarily residential customers located in the Sacramento, California area. The identifiable net assets of EKI at September 30, 2006 (effective date of the acquisition) consisted of: Cash and cash equivalents $ 82,944 Accounts receivable, net 219,446 Other receivables 4,259 Inventory 82,590 Prepaid expenses and other current assets 82,177 Property and equipment, net 78,490 Intangible assets, net 83,668 Other assets 55,107 Accounts payable (497,726 ) Accrued expenses payable (93,622 ) Customer deposits and deferred revenue (13,197 ) Debt (443,201 ) Identifiable net assets $ (359,065 ) Goodwill of $4,259,065 (excess of the $3,900,000 purchase price over the identifiable net assets of EKI) was recorded in September 2006. Two notes payable were executed in effecting the acquisition of EKI. Following is a summary of the terms of each note. Promissory Note payable to Varin Larson and Deanna Larson in the amount of $2,925,000 with interest payable at 5% commencing with acquisition. A $1,500,000 portion is convertible after November 15, 2006 and before the maturity date of September 30, 2008 or September 30, 2009 as provided for through extension. If the shares are converted prior to December 31, 2007, they carry a conversion rate of one share of stock for each $.25 in principal amount of the note. If converted on or after January 1, 2008, such conversion is at $.35. The interest on the conversion portion is accrued and payable at any time up to maturity date and may be pad in common stock at the Company's election. The note may be paid by the Company in part or in full at anytime without penalty. The note holder is indemnified against any actions taken by the Company which would otherwise reduce the initial share value adjusted for any repayments up to that action. Promissory Note payable to Alan Hardwick in the amount of $975,000 with interest payable at 5% commencing with acquisition. A $500,000 portion is convertible after November 15, 2006 and before the maturity date of September 30, 2008 or September 30, 2009 as providedfor through extension. If the shares are converted prior to December 31, 2007, they carry a conversion rate of one share of stock for each $.25 in principal amount f the note. If converted on or after January 1, 2008, such conversion is it $.35. The interest on the conversion portion is accrued and payable at any time up to maturity date and may be paid in common stock at the Company's election. The note may be paid by the Company in part or in full at anytime without penalty. The note holder is indemnifiedagainst any actions taken by the Company which would otherwise reduce the initial share value adjusted for any repayments up to that action. F-11 BUCKEYE VENTURES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 (Unaudited) 6- PROPERTY AND EQUIPMENT Property and equipment consists of: September 30, 2007 December 31, 2006 Computers and equipment $ 289,332 $ 165,438 Vehicles 466,580 259,574 Leasehold improvements 163,068 126,792 Motion picture and television properties 100,000 100,000 Total 1,018,980 651,804 Accumulated depreciation and amortization (337,460 ) (236,760 ) Property and equipment, net $ 681,520 $ 415,044 Depreciation expense of $111,098 and $38,911 was recorded for the nine months ended September 30, 2007 and 2006, respectively. 7- OTHER LONG LIVED ASSETS Motion Picture and Television Properties Motion picture and television properties consist of films and television programs produced or acquired by WWMPC of which 100 are represented in the financial statements. The majority of WWMPC's motion picture and television properties were acquired from third parties in exchange for WWMO Common Stock and WWMO Preferred Stock.The $6,260,550 estimated fair value of the properties at March 1, 2006 (effective date of the Share Exchange) was subsequently independently valued and reduced to $100,000. In conjunction with an independent valuation of the motion picture and television properties, the estimated fair value at March 1, 2006 was determined according to SFAS No.144,
